DETAILED ACTION
This action is in response to the application filed 5/3/2021. 
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/3/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (EPO; International search report, dated 1/2/2020).  It has been placed in the application file, but the information referred to therein has not been considered.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2014/0108307), hereinafter Raghunathan, in view of Xuan et al. (US 2018/0109412), hereinafter Xuan.

As per claim 1, Raghunathan teaches the following:
a method implemented by one or more processors, (see abstract, “processor”), the method comprising:
receiving, via a vehicle application that is operational when a user is riding in a vehicle, vehicle application data indicating a destination location of the user, that corresponds to content being rendered at a graphical user interface of the vehicle application, where the graphical user interface is displayed at a display panel that is in communication with a vehicle computing device of the vehicle.  As Raghunathan teaches in paragraph [0020], system 102 captures contextual information about a vehicle and a route.  Raghunathan teaches in paragraph [0027] that the system may be integrated with an on-board navigation system.  Raghunathan teaches in paragraph [0032], and corresponding Fig. 2, that HMI 2222 may be a visual display (graphical user interface of vehicle application); 
receiving assistant data including a communication from an additional user, not riding in the vehicle, that is available via an automated assistant, where the automated assistant is accessible via the vehicle computing device.  As Raghunathan teaches in paragraphs [0019] – [0021], a digital companion (assistant) may utilized user profile data (assistant data) combined with contextual information to formulate recommendations; 
causing, while the user is riding in the vehicle and before the user arrives at the destination location, a particular suggestion element to be rendered at the graphical user interface of the vehicle application based on the suggestion data.  As Raghunathan teaches in paragraph [0021], suggestions can be displayed on a display device.  
While Raghunathan teaches of determining route times based on current locations, (see paragraph [0021], Raghunathan does not explicitly teach of receiving a communication from an additional user, determining and ETA, and generating a suggestion based on said ETA.  In a similar field of endeavor, Xuan teaches of digital services while a user is driving, (see abstract).  Xuan teaches that in paragraph [0028], that incoming messages may be received by a user while the user is driving.  Xuan further teaches the following:
in response to receiving the assistant data and receiving the vehicle application data that indicates the destination location, determining an estimated time of arrival of the user to the destination location.  As Xuan teaches in paragraph [0118], of an example where the user receives an incoming text message while driving.  An automated reply is generated that specifies an estimated time until the user is to be driving (ETA) by automatically retrieving information from a navigation application 112 to determine said ETA.
Upon the modification of Raghunathan in view of Xuan, one of ordinary skill would have arrived at:
in response to determining the estimated time of arrival, generating suggestion data which identifies an action of transmitting the estimated time of arrival to the additional user, where the recommendation of Raghunathan would be that of the reply of Xuan. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the suggestions of Raghunathan with the ETA message of Xuan.  One of ordinary skill would have been motivated to have made such modification because as Xuan teaches in paragraphs [0001] –[0005], such ETA recommendations would benefit a user of Raghunathan in decreasing time needed by the driver in formulating such a response, thus improving safety.

Regarding claim 2, modified Raghunathan teaches the method of claim 1 as described above.  Raghunathan further teaches the following:
generating the suggestion data which identifies the action of transmitting the estimated time of arrival to the additional user comprises: generating natural language content identifying the action of transmitting the estimated time of arrival to the additional user.  As Raghunathan teaches in paragraph [0032], suggestions may be offered via the HMI, which may be a voice-based interface.  

Regarding claim 3, modified Raghunathan teaches the method of claim 2 as described above.  Raghunathan further teaches the following:
the natural language content of the particular suggestion element characterizes a spoken utterance that, when spoken by the user to the vehicle computing device, causes the action to be initialized via the automated assistant.  As Raghunathan teaches in paragraph [0035], the user may speak phrases to select or deny recommendations.

Regarding claim 4, modified Raghunathan teaches the method of claim 3 as described above.  Raghunathan further teaches the following:
subsequent to the natural language content being rendered at the graphical user interface: determining the user and/or another user has provided the spoken utterance, and causing, in response to determining the user and/or another user has provided the spoken utterance, the automated assistant agent to initialize performance of the action of transmitting the estimated time of arrival to the additional user.  As Raghunathan teaches in paragraph [0036], appropriate is taken based upon user feedback.

Regarding claim 5, modified Raghunathan teaches the method of claim 1 as described above.  However, as described above, Raghunathan does not explicitly teach of calculating an ETA.  Xua further teaches the following:
determining the estimated time of arrival of the user to the destination location comprises determining an amount of time remaining for the vehicle to navigate the user to the destination location.  As Xua teaches in paragraph [0118], an “estimated time until which the user is expected to be driving” is calculated, which is interpreted to encompass applicant’s limitation.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the suggestions of Raghunathan with the ETA message of Xuan.  One of ordinary skill would have been motivated to have made such modification because as Xuan teaches in paragraphs [0001] –[0005], such ETA recommendations would benefit a user of Raghunathan in decreasing time needed by the driver in formulating such a response, thus improving safety.

Regarding claim 7, modified Raghunathan teaches the method of claim 3 as described above.  Raghunathan further teaches the following:
causing, while the user is riding in the vehicle and before the user arrives at the destination location, the particular suggestion element to be rendered at the graphical user interface of the vehicle application based on the suggestion data includes: causing the particular suggestion element to be rendered at a first area of the graphical user interface and another suggestion element to be rendered at a second area of the graphical user interface, wherein the other suggestion element is at least partially based on other content.  As Raghunathan teaches in the abstract, “one or more suggestions are provided”.  Raghunathan further gives several examples of suggestion based at least partially on “other content”, such as may be seen in paragraph [00440].



As per claim 8, Raghunathan teaches the following:
A system, comprising: 
one or more processors; and memory configured to store instructions, (see paragraph [0008]).
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 9-12 and 14, modified Raghunathan teaches the system of claim 8 as described above.  The remaining limitations of claims 9-12 and 14 are substantially similar to those of claims 2- 5 and 7 respectively, and are rejected using the same reasoning.

  	As per claim 15, Raghunathan teaches the following:
A non-transitory computer-readable medium configured to store instructions, (see paragraph [0008]).
The remaining limitations of claim 15 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 16-19, modified Raghunathan teaches the medium of claim 15 as described above.  The remaining limitations of claims 16-19 are substantially similar to those of claims 2-5 respectively, and are rejected using the same reasoning.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan in view of Xuan as applied to claims 1, 8, and 15 above, and further in view of Lee (US 2008/0082257).

Regarding claim 6, modified Raghunathan teaches the method of claim 1 as described above. Raghunathan teaches in paragraph [0023], “along with the suggestions, the system 102 can be configured to calculate routes, provide route guidance to the user 114, advise the user about speed limits, and provide other navigational aid”.  However, Neither Raghunathan nor Xuan explicitly teach that the estimated time of arrival comprises determining a distance remaining.  In a similar field of endeavor, Lee teaches of automatic messages from moving vehicles (see abstract).  Lee further teaches the following:
determining the estimated time of arrival of the user to the destination location comprises determining a distance remaining for the vehicle to navigate the user to the destination location.  As Lee teaches in paragraph [0032], a processor may calculate a distance to a next delivery (destination location).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the ETA of Raghunathan in view of Xuan with the distance calculation of Lee.  One of ordinary skill would have been motivated to have made such modification because as Lee teaches in paragraph [0032], a distance to location is related to an ETA such as the ETA calculation of Xuan.  Furthermore, the ETA calculation of Xuan is found to be a suggestion to further determining a distance to location, as such a value would be critical in formulating a time for the user to travel a route.

Regarding claims 13, modified Raghunathan teaches the system of claim 8 as described above.  The remaining limitations of claim 13 are substantially similar to those of claim 6 and are rejected using the same reasoning.

Regarding claims 20, modified Raghunathan teaches the medium of claim 15 as described above.  The remaining limitations of claim 20 are substantially similar to those of claim 6 and are rejected using the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175





					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175